Exhibit 10.1

HEALTH NET, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amended and restated effective as of January 1, 2008

1

HEALTH NET, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

         
 
      PAGE ARTICLE I. INTRODUCTION
   
1.01
1.02
1.03
1.04
  Purpose
Effective Date and Term
Participation
Applicability of ERISA  





      ARTICLE II. DEFINITIONS

2.01
2.02
2.03
2.04
2.05
2.06
2.07
2.08
2.09
2.10
2.11
2.12
2.13
2.14
2.15
2.16
2.17
2.18
2.19
2.20
2.21
2.22
2.23
2.24
2.25
2.26
2.27
2.28
2.29
2.30
2.31
2.32
2.33
2.34
2.35
2.36
2.37
2.38
2.39
2.40
2.41
  Affiliated Company
Average Monthly Compensation
Benefit Accrual Percentage
Board; Board of Directors
Change in Control
Code
Committee
Common Stock
Compensation
Covered Employer
Defined Benefit Plan
Disability
Early Retirement
Effective Date
ERISA
Exchange Act
100% Joint and Survivor Annuity
75% Joint and Survivor Annuity
50% Joint and Survivor Annuity
401(k) Plan
Full-Time Employment
Leave of Absence
Merger
Nonqualified Defined Benefit Plan
Nonqualified Defined Contribution Plan
Normal Benefit Date
Normal Benefit Form
Normal Retirement
Participant
Payment Commencement Date
Plan
Retirement; Retirement Date
Separation from Service
Service Years
Single Life Annuity
Specified Employee
Specified Rate
Sponsor
Spouse
Termination; Termination Date
Termination for Cause

      ARTICLE III. ADMINISTRATION OF THE PLAN

3.01
3.02
3.03
3.04
3.05
  Administration
Committee Authority; Rules and Regulations
Appointment of Agents
Leave of Absence
Actuarial Assumptions

      ARTICLE IV. BENEFITS

4.01
4.02
4.03
4.04
4.05
4.06
4.07
4.08
4.09
4.10
4.11
  Eligibility and Vesting
Form of Supplemental Benefit
Payment of Supplemental Benefit.
Monthly Annuity Amount
Target Monthly Benefit
Monthly Offset Amount
Special Rules for Early Retirement
Termination of Plan Participation
Disability
Change in Control
Termination for Cause

      ARTICLE V. DEATH OF A PARTICIPANT

5.01
5.02
5.03
  Termination by Reason of Death
Form and Payment of Death Benefit
Monthly Death Benefit Amount

      ARTICLE VI. MISCELLANEOUS PROVISIONS

6.01
6.02
6.03
6.04
6.05
6.06
6.07
6.08
6.09
6.10
6.11
6.12
  Payments During Incapacity
Prohibition Against Assignment
Binding Effect
No Transfer of Interest
Amendment or Termination of the Plan
No Right to Employment
Notices
Governing Law
Titles and Headings; Gender of Terms
Severability
Tax Effect of Plan
Code Section 409A.

2

HEALTH NET, INC.

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

ARTICLE I.

INTRODUCTION

1.01 Purpose. This Health Net, Inc. Supplemental Executive Retirement Plan,
formerly known as the Foundation Health Systems, Inc. Supplemental Executive
Retirement Plan, is hereby established by the Board of Directors of the Sponsor
to enable the Sponsor and the Affiliated Companies to attract, retain and
motivate selected executives of the Sponsor and such Affiliated Companies by
providing to such executives certain additional retirement income as more fully
set forth herein.

1.02 Effective Date and Term. This Plan was adopted effective as of January 1,
1996 and amended and restated effective as of August 1, 2004. Unless otherwise
provided herein, this amendment and restatement is effective as of January 1,
2008 (the “Restatement Date”) and shall apply to benefits payable under the Plan
on a prospective basis. All benefits payable under the Plan that became vested
or payable prior to the Restatement Date shall be governed by the terms of the
prior restatement of the Plan

1.03 Participation. Participation in this Plan is open only to those executives
of the Sponsor or any Affiliated Company who are selected for participation in
the Plan by the President of the Sponsor and approved by the Committee. The
participation in this Plan by any such executive, and the payment of any
benefits under this Plan to any such executive, shall be governed by the terms
of this Plan and by the election form submitted by such executive pursuant to
this Plan.

1.04 Applicability of ERISA. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees meeting the
requirements of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.

ARTICLE II.

DEFINITIONS

2.01 Affiliated Company. “Affiliated Company” means any corporation other than
the Sponsor in an unbroken chain of corporations beginning with the Sponsor if,
at the time of reference, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50 percent or more of
the total combined voting power of all classes of stock in one of the other
corporations in such chain.

2.02 Average Monthly Compensation. “Average Monthly Compensation” means, with
respect to any Participant and as of any date of reference (the “Determination
Date”), the quotient obtained by dividing (a) the aggregate amount of
Compensation earned by such Participant during the consecutive 60-month period
ending on such Determination Date by (b) a factor of 60, provided that any
bonuses included in Compensation shall be deemed to have been earned pro-rata
each month during the applicable period in which such bonuses were earned.
Notwithstanding the preceding sentence, in the case of a Participant who, as of
any applicable Determination Date, has not been employed by one or more Covered
Employers during the consecutive 60-month period ending on such Determination
Date, such Participant’s Average Monthly Compensation as of such Determination
Date shall be the quotient obtained by dividing (i) the total amount of
Compensation earned by such Participant prior to, and including, such
Determination Date by (ii) a factor equal to the number of months prior to, and
including, such Determination Date during which such Participant was employed by
a Covered Employer.

2.03 Benefit Accrual Percentage. “Benefit Accrual Percentage” means, with
respect to any Participant and as of any date of reference, the percentage
obtained by multiplying (a) 50% by (b) a fraction (not to exceed 1) having a
numerator equal to such Participant’s Service Years (determined as of such
reference date) and having a denominator equal to the greater of fifteen years
or the total number of Service Years such Participant would have if such
Participant continued in the employ of the Sponsor or an Affiliated Company
uninterrupted through his Normal Benefit Date.

2.04 Board; Board of Directors. “Board” and “Board of Directors” each mean the
board of directors of the Sponsor.

2.05 Change in Control. “Change in Control” means a “Change in Control” event as
defined in the Participant’s employment agreement with the Company.

2.06 Code. “Code” means the Internal Revenue Code of 1986, as amended.

2.07 Committee. “Committee” means the Compensation and Stock Option Committee of
the Board.

2.08 Common Stock. “Common Stock” means the Common Stock, $.001 par value per
share, of the Sponsor.

2.09 Compensation. “Compensation” means, with respect to any Participant, the
base salary paid to such Participant by any Covered Employer, including any
amounts not currently includible in such Participant’s gross income by reason of
any amount deferred for the period pursuant to any nonqualified deferred
compensation arrangement between the Participant and any Covered Employer or
pursuant to Code Section 402(e)(3) or Code Section 125. Compensation shall also
include any annual bonus earned by any Participant and accrued by the applicable
Covered Employer for the benefit of such Participant under the Health Net, Inc.
Executive Officer Incentive Plan or the Health Net, Inc. Management Incentive
Plan.

2.10 Covered Employer. “Covered Employer” means and includes both (a) the
Sponsor and (b) any Affiliated Company.

2.11 Defined Benefit Plan. “Defined Benefit Plan” means the Health Net Defined
Benefit Pension Plan, which was terminated effective as of December 31, 1994,
and any other existing, frozen or previously terminated qualified defined
benefit plan currently or previously maintained by the Sponsor, an Affiliated
Company or any other entity acquired by the Sponsor or an Affiliated Company
prior to or following the Effective Date hereof.

2.12 Disability. “Disability” with respect to a Participant means: (a) the
Participant’s inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; (b) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Covered
Employer; or (c) the Participant is determined to be totally disabled by the
Social Security Administration; provided, that such “Disability” constitutes a
“disability,” as such term is defined under Treasury
Regulation Section 1.409A-3(i)(4). For the purpose of determining whether a
Participant has a Disability, the Committee may require the Participant to
submit to an examination by a competent physician or medical clinic selected by
the Committee.

2.13 Early Retirement. “Early Retirement” means, with respect to any
Participant, any Retirement of such participant having a Retirement Date which
falls on or after the date such Participant attains age 55 and prior to the date
such Participant attains age 62.

2.14 Effective Date. “Effective Date” means January 1, 1996.

2.15 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

2.16 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

2.17 100% Joint and Survivor Annuity. “100% Joint and Survivor Annuity” means an
annuity which (a) provides a specified level monthly benefit during the life of
the Participant and (b) following the death of the Participant provides a level
monthly benefit to, and during the remaining life of, such Participant’s
surviving Spouse (if any) equal to 100% of the monthly benefit provided to such
Participant.

2.18 75% Joint and Survivor Annuity. “75% Joint and Survivor Annuity” means an
annuity which (a) provides a specified level monthly benefit during the life of
the Participant and (b) following the death of the Participant provides a level
monthly benefit to, and during the remaining life of, such Participant’s
surviving Spouse (if any) equal to 75% of the monthly benefit provided to such
Participant.

2.19 50% Joint and Survivor Annuity. “50% Joint and Survivor Annuity” means an
annuity which (a) provides a specified level monthly benefit during the life of
the Participant and (b) following the death of the Participant provides a level
monthly benefit to, and during the remaining life of, such Participant’s
surviving Spouse (if any) equal to 50% of the monthly benefit provided to such
Participant.

2.20 401(k) Plan. “401(k) Plan” means the Sponsor’s 401(k) Associate Savings
Plan, as such Plan is in effect as of the Effective Date and as it may be
amended from time to time thereafter and any other existing, frozen or
previously terminated 401(k) and/or profit sharing plan or any other qualified
defined contribution plan currently or previously maintained by the Sponsor, an
Affiliated Company or any other entity acquired by the Sponsor or an Affiliated
Company prior to or following the Effective Date.

2.21 Full-Time Employment. “Full-Time Employment” means, with respect to any
Participant, any employment or independent contractor relationship with any
organization or person, whether or not the Sponsor or an Affiliated Company,
pursuant to which such Participant performs services on a regular and continuous
basis, provided, however, that any such relationship shall not constitute
Full-Time Employment unless the Participant devotes at least an average of 35
hours per week to the performance of services pursuant to such relationship. For
purposes of determining as of any given date whether the Participant meets the
35 hour requirement set forth in the preceding sentence, no more than the
three-month period immediately preceding such given date shall be taken into
account.

2.22 Leave of Absence. “Leave of Absence” means a military leave, sick leave or
other “bona fide leave of absence” (as described in Treasury Regulation Section
1.409A-1(h)(1)).

2.23 Merger. “Merger” means any merger of the Sponsor in which the holders of
Common Stock immediately prior to the merger have the same proportionate
ownership of common stock of the surviving or resulting parent corporation
immediately after the merger.

2.24 Nonqualified Defined Benefit Plan. “Nonqualified Defined Benefit Plan”
means any existing, frozen or terminated nonqualified deferred compensation plan
or supplemental executive retirement plan providing for a defined benefit
currently or previously maintained by the Sponsor, an Affiliated Company or any
other entity acquired by the Sponsor or an Affiliated Company prior to or
following the Effective Date.

2.25 Nonqualified Defined Contribution Plan. “Nonqualified Defined Contribution
Plan” means any existing, frozen or terminated nonqualified deferred
compensation plan or supplemental executive retirement plan which provides for
contributions by the Participant and/or the Sponsor or an Affiliated Company
currently or previously maintained by the Sponsor, an Affiliated Company or any
other entity acquired by the Sponsor or an Affiliated Company prior to or
following the Effective Date. Nonqualified Defined Contribution Plan includes,
but is not limited to, the Health Net Executive Deferral Plan and the Health Net
Supplemental Credit Plan.

2.26 Normal Benefit Date. “Normal Benefit Date” means, with respect to any
Participant, the date on which the Participant attains (or is expected to
attain) age 62.

2.27 Normal Benefit Form. “Normal Benefit Form” means a Single Life Annuity.

2.28 Normal Retirement. “Normal Retirement” means, with respect to any
Participant, any Retirement of such participant having a Retirement Date which
falls on or after the date such Participant attains age 62.

2.29 Participant. “Participant” means any executive of the Sponsor or any
Affiliated Company who is selected and approved for participation in this Plan
as provided in Section 1.03 hereof.

2.30 Payment Commencement Date. “Payment Commencement Date” means, with respect
to any Participant, the first day of the month next following the month in which
the Participant’s Normal Benefit Date occurs; provided, however, that if a
Participant has an Early Retirement, the Payment Commencement Date shall mean
the payment commencement date, if any, selected by the Participant (on such form
designated by the Committeee) that occurs after the Participant attains age 55.

2.31 Plan. “Plan” means this Health Net, Inc. Supplemental Executive Retirement
Plan, which was originally adopted as the Health Systems International, Inc.
Supplemental Retirement Plan, as of April 1, 1997, as it may be amended from
time to time.

2.32 Retirement; Retirement Date. “Retirement” occurs with respect to any
Participant only if and when such Participant permanently ceases all Full-Time
Employment for whatever reason (whether voluntary or involuntary and including
death or Disability) and such Retirement constitutes a Normal Retirement;
provided, that such Retirement constitutes a Separation from Service. The
temporary cessation of a Participant’s Full-Time Employment shall not constitute
Retirement. The cessation of a Participant’s Full-Time Employment shall be
deemed to be temporary if, following such cessation, such Participant commences
(or intends to commence) actively seeking Full-Time Employment; provided,
however, that if such Participant subsequently abandons his search (or intended
search) for Full-Time Employment prior to obtaining such Full-Time Employment,
such Participant shall be deemed to incur Retirement at the time of such
abandonment. A Participant may be required to present the Committee with
evidence to establish his or her Retirement, and such evidence may, but is not
required to include, a representation of Retirement presented to the Committee
by the Participant. A Participant’s “Retirement Date” shall be the first day on
which such Participant meets the requirements of Retirement as set forth in this
Section 2.33.

2.33 Separation from Service. “Separation from Service” means, with respect to a
Participant, a “separation from service,” as such term is defined under Treasury
Regulation Section 1.409A-1(h), and includes (but is not limited to) the
following provisions:



  (a)   Generally. A Participant has a Separation of Service when the facts and
circumstances indicate that the Sponsor and the Participant reasonably
anticipate that the Participant will perform no further services for the Covered
Employer, or that the level of services the Participant will perform for the
Covered Employer will permanently decrease to no more than 20% of the average
level of services the Participant performed over the immediately preceding
36-month period (or the full period of services if the Participant has been
providing services to the Covered Employer less than 36 months) (the “36-month
average”).



  (b)   Presumptions. Barring contrary facts and circumstances, the Sponsor
shall presume (i) that a decrease in services to 20% or less of the 36-month
average constitutes a Separation from Service, and (ii) that continued services
at 50% or more of the 36-month average does not constitute a Separation from
Service. Continued services at 21% to 49% of the 36-month average shall remain
subject to the facts and circumstances test under Section 2.33(a) above.



  (c)   Employee vs. Contractor. For purposes of the foregoing, a Participant’s
services include those performed as employee or as independent contractor.



  (d)   Asset Sale. If substantially all of the Covered Employer’s assets are
sold, the Covered Employer and the purchasing company may jointly specify (in
accordance with the terms of Treasury Regulation Section 1.409A-1(h)(4)) whether
Participants who continue employment with the purchasing company have a
Separation from Service.



  (e)   Leave of Absence. If the Participant takes a Leave of Absence, the
Covered Employer shall not treat the Participant as having a Separation from
Service; provided, however, that if such Leave of Absence is determined not to
constitute a Separation from Service, such Leave of Absence must not exceed six
months, or if longer, the Participant must retain the right to reemployment with
the Covered Employer under an applicable statute or by contract, in accordance
with Treasury Regulation Section 1.409A-1(h)(1)(i).

2.34 Service Years. “Service Years” means with respect to any Participant, the
quotient obtained by dividing (a) the whole number of complete months
(disregarding any incomplete month) elapsing during the period commencing on the
date such Participant initially commenced employment with any Covered Employer
and ending on such Participant’s final Termination Date by (b) a factor of 12.
In the case of any Participant who (a) commenced employment with a Covered
Employer, (b) terminated such employment and (c) prior to the Effective Date
re-commenced employment with any Covered Employer, such Participant shall be
credited with Service Years for those periods prior to the Effective Date during
which he was actually employed by any Covered Employer notwithstanding the fact
that such pre-Effective Date employment with such Covered Employer was not
continuous. Except as otherwise provided in Section 3.04 hereof (concerning
Leaves of Absence), it is intended that a Participant shall cease earning
Service Years upon his incurring any Termination after the Effective Date,
regardless of whether such Participant is thereafter employed by the Sponsor any
Affiliated Company. Notwithstanding the foregoing, in the case of a Participant
whose Termination is due to a Disability, such Participant shall continue to be
credited with Service Years as provided in Section 4.09.

2.35 Single Life Annuity. “Single Life Annuity” means an annuity which provides
a specified level monthly benefit until the death of the beneficiary.

2.36 Specified Employee. “Specified Employee” means a “Specified Employee,” as
such term is defined under Health Net, Inc. Specified Employee Policy.

2.37 Specified Rate. “Specified Rate” means an interest rate equal to 8% per
annum, or such other annual interest rate as the Committee may from time to time
designate as the Specified Rate, with any such designation to be given effect
only on a prospective basis; provided, that the Committee determines such
“Specified Rate” is a reasonable actuarial method or assumption for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

2.38 Sponsor. “Sponsor” means Health Net, Inc., a Delaware corporation.

2.39 Spouse. “Spouse” means, with respect to any Participant, the person to whom
such Participant is married on the date the Participant elects a joint and
survivor annuity pursuant to Section 4.02(b)

2.40 Termination; Termination Date. “Termination” means the voluntary or
involuntary termination of a Participant’s employment with the Sponsor and all
Affiliated Companies for any reason (including Early Retirement, Retirement,
death or Disability ); provided, however, that such Termination constitutes a
Separation from Service. “Termination Date” means, with respect to any
Participant, the effective date of such Participant’s Separation from Service.

2.41 Termination for Cause. “Termination for Cause” means, with respect to any
Participant, a Termination incurred by such Participant as a result of any one
or more of the following causes:



  (a)   The Participant’s substantial neglect of his duties and responsibilities
as an employee of the Covered Employer;



  (b)   The Participant’s theft or other misappropriation of, or any malfeasance
with respect to, any property of the Covered Employer;



  (c)   A conviction of the Participant for any criminal offense, whether or not
involving property of the Covered Employer, but only if the Committee reasonably
believes such conviction may adversely affect either (i) the reputation of the
Covered Employer or (ii) the Participant’s ability to effectively perform his
duties and responsibilities as an employee of the Covered Employer;



  (d)   The Participant’s use of illegal drugs or alcohol to an extent that such
use interferes with his ability to perform, in an acceptable manner, his duties
and responsibilities as an employee of the Covered Employer;



  (e)   The Participant’s solicitation of business on behalf of, or diversion of
business to, any competitor of the Covered Employer with whom the Participant
expects to become employed or otherwise associated following such Participant’s
Termination.

ARTICLE III.

ADMINISTRATION OF THE PLAN

3.01 Administration. This Plan shall be administered by the Committee.

3.02 Committee Authority; Rules and Regulations. The Committee shall have
discretionary authority to (a) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and
(b) decide or resolve, in its discretion, any and all questions, including
interpretations of this Plan, as may arise in connection with this Plan. Any
decision or action of the Committee in respect of any question arising out of or
in connection with the administration, interpretation and application of this
Plan and the rules and regulations promulgated hereunder shall be final,
conclusive and binding upon all persons having any interest in this Plan, unless
found by a court of competent jurisdiction to be an abuse of discretion.

3.03 Appointment of Agents. In the administration of this Plan, the Committee
may from time to time employ agents (which may include officers and/or employees
of the Sponsor) and delegate to them such administrative duties as the Committee
deems appropriate.

3.04 Leave of Absence. In the event a Participant takes a Leave of Absence from
active employment with the Sponsor or any Affiliated Company, the Committee
shall determine, based on all the facts and circumstances, (a) whether such
Leave of Absence shall be deemed to constitute a Separation from Service for
purposes of this Plan and (b) if such Leave of Absence is not deemed to
constitute a Separation from Service under this Plan, whether such Participant
shall continue to earn Service Years during such Leave of Absence
notwithstanding the provisions of Section 2.33 hereof. The Committee shall
establish such standards and procedures as may be necessary so that, with
respect to any determinations made by the Committee pursuant to either clause
(a) or clause (b) of the preceding sentence, Participants in substantially
similar circumstances shall be treated substantially alike.

3.05 Actuarial Assumptions. In any case in which it is necessary to make
actuarial adjustments in order to carry out the provisions of this Plan
(including, without limitation, the provisions requiring the determination of an
actuarially equivalent benefit under Sections 4.02 and 4.06 hereof), the
following rules shall apply:



  (a)   The interest/discount rate assumed in making such actuarial adjustments
shall be a fixed rate equal to the Specified Rate then in effect at the time
such actuarial adjustments are calculated; and



  (b)   The mortality table used in making such actuarial adjustments shall be
the 1983 Unisex Group Annuity Mortality Table (GAM83) or such other table
approved by the Committee from time to time.

For purposes of this Plan, the term “Actuarial Equivalent” or “Actuarially
Equivalent” shall mean a payment or series of payments of equivalent value to a
payment or series of payments made at a different time or in a different form,
as determined on the basis of the mortality table identified in Section 3.05(b)
hereof and an interest rate of eight percent (8%) per annum.

ARTICLE IV.

BENEFITS

4.01 Eligibility and Vesting. Except as otherwise provided in Section 4.11 and
Article V hereof, upon incurring a Termination, a Participant shall receive a
supplemental benefit under this Plan (a “Supplemental Benefit”), which
Supplemental Benefit shall be paid to the extent vested, in such form and
amounts, and at such times, as provided under this Plan. Notwithstanding the
foregoing, and except as otherwise provided in Sections 4.09 and 4.10 hereof, a
Participant who incurs a Termination shall be entitled to receive a Supplemental
Benefit under this Plan only to the extent such Participant is vested in such
Benefit. A Supplemental Benefit shall vest and become nonforfeitable up to a
maximum of 100% as follows:

          Service Years   Vested Percentage
Less than 5 years
    0 %
5 years but less than 6 years
    10 %
6 years but less than 7 years
    20 %
7 years but less than 8 years
    40 %
8 years but less than 9 years
    60 %
9 years but less than 10 years
    80 %
10 or more years
    100 %

A Supplemental Benefit shall also be 100% vested upon the death of a Participant
and upon a Change in Control.

4.02 Form of Supplemental Benefit. Any Participant who is entitled to a
Supplemental Benefit pursuant to Section 4.01 hereof shall receive such
Supplemental Benefit in the form of an annuity, which annuity shall provide a
series of level monthly payments for a period determined in accordance with the
rules set forth herein below. With respect to any Participant, the amount of the
level monthly payment provided by such annuity (the “Monthly Annuity Amount”)
shall be determined in accordance with Section 4.04 hereof, subject to such
modifications as may be applicable under this Section 4.02:



  (a)   Except as provided in subsection (b) below, a Participant shall receive
his Supplemental Benefit in the Normal Benefit Form.



  (b)   If the requirements in subsection (c) below are satisfied, a Participant
who is entitled to receive a Supplemental Benefit may, with the consent of the
Committee, elect in writing, on such form designated by the Committee and
received by the Committee at least 30 days before the Payment Commencement Date,
to receive his Supplemental Benefit in the form of a 100% Joint and Survivor
Annuity, a 75% Joint and Survivor Annuity or a 50% Joint and Survivor Annuity.
The joint and survivor annuity form elected by the Participant shall be the
Actuarial Equivalent of the amount otherwise payable to the Participant in the
Normal Benefit Form. If such election is not made or is invalid or void, then
the Participant’s Supplemental Benefit shall be paid in the Normal Benefit Form.



  (c)   The change in the form of the Supplemental Benefit described in
subsection (b) above shall be permitted only if, in accordance with Treasury
Regulation Section 1.409A-2(b)(2)(ii):



  (i)   payment of the Supplemental Benefit has not commenced under the Plan;



  (ii)   the joint and survivor annuity form elected by the Participant has the
same scheduled Payment Commencement Date as such annuity had prior to
Participant’s election to change the annuity form; and



  (iii)   the annuities are determined by the Committee to be actuarially
equivalent applying reasonable actuarial methods and assumptions.



  (iv)   If such change in the form of the Supplemental Benefit does not meet
the requirements of Treasury Regulation Section 1.409A-2(b)(2)(ii), the
Participant will only be entitled to change the form of the Supplemental Benefit
to a 75% Joint and Survivor Annuity or a 50% Joint and Survivor Annuity if, in
accordance with Treasury Regulation Section 1.409A-2(b)(1):



  (v)   such written election does not take effect until at least twelve
(12) months after the date on which such election is made;



  (vi)   the Payment Commencement Date is deferred for a period of not less than
five (5) years; and



  (vii)   the election must be made at least twelve (12) months before the
scheduled Payment Commencement Date that would have been in effect prior to
Participant’s election to change the annuity form.

4.03 Payment of Supplemental Benefit.



  (a)   General Rule. Payment of a Participant’s Supplemental Benefit (or any
portion thereof) shall commence on such Participant’s Payment Commencement Date;
provided, however, that if the Participant is a Specified Employee on the
Termination Date, the Supplemental Benefit shall be paid in the manner provided
in Section 6.12(c) herein.



  (b)   New Participants. A new Participant in this Plan make select the Payment
Commencement Date (on such form designated by the Committee) within 30 days
after the date such Participant initially becomes eligible to participate in the
Plan (with respect to Compensation paid for services to be performed after such
election).



  (c)   Change in Payment Commencement Date. Except as provided in Section
6.12(d) hereof, a Participant will be permitted to elect to change the Payment
Commencement Date on such form designated by the Committee only if:



  (i)   Such written election does not take effect until at least twelve
(12) months after the date on which such election is made;



  (ii)   The Payment Commencement Date is deferred for a period of not less than
five (5) years; and



  (iii)   The election must be made at least twelve (12) months before the
scheduled Payment Commencement Date that would have been in effect prior to
Participant’s election.

4.04 Monthly Annuity Amount. Except to the extent modified pursuant to
Sections 4.01 or 4.02 hereof, a Participant’s “Monthly Annuity Amount” shall be
the amount of such Participant’s Target Monthly Benefit (as defined in
Section 4.05 hereof) reduced, but not below zero, by such Participant’s Monthly
Offset Amount (as defined in Section 4.06 hereof).

4.05 Target Monthly Benefit. A Participant’s “Target Monthly Benefit” shall be
determined as of his Termination Date and shall be the amount calculated by
multiplying (a) the Participant’s Average Monthly Compensation determined as of
his Termination Date by (b) his Benefit Accrual Percentage determined as of his
Termination Date (or later date in the case of Disability) by (c) his vesting
percentage as of his Termination Date (or later date in the case of Disability)
under Section 4.01.

4.06 Monthly Offset Amount. A Participant’s “Monthly Offset Amount” shall be the
amount equal to the sum of such Participant’s Social Security Offset Amount,
plus such Participant’s Qualified Plan Offset Amount, plus such Participant’s
Nonqualified Plan Offset Amount, plus such Participant’s Employment Agreement
Offset Amount (all as defined herein below). A Participant’s Social Security
Offset Amount, Qualified Plan Offset Amount, Nonqualified Plan Offset Amount,
and Employment Agreement Offset Amount are intended to be determined under
nondiscretionary objective formulas or pursuant to specified amounts that are
not under the effective control of the Participant or subject to the exercise of
discretion by the Sponsor or an Affiliated Company, and shall be determined in
accordance with Treasury Regulation Section 1.409A-3(i)(1)(ii)(A).



  (a)   A Participant’s “Social Security Offset Amount” shall be determined in
accordance with the following rules:



  (i)   In the case of any Participant whose Termination constitutes Normal
Retirement, such Participant’s Social Security Offset Amount shall be 50% of the
amount of the monthly Primary Social Security Benefit (as defined in paragraph
(iii) below) to which such Participant is entitled following such Termination.



  (ii)   In the case of any Participant whose Termination does not constitute
Normal Retirement, such Participant’s Social Security Offset Amount shall be 50%
of the amount of the monthly Primary Social Security Benefit (as defined in
paragraph (iii) below).



  (iii)   The “Primary Social Security Benefit” shall be an annuity starting at
the Normal Benefit Date which is the Actuarial Equivalent of the actual amount
of Social Security benefits received or receivable by the Participant. Each
Participant shall submit to the Board, for use in determining such Participant’s
Primary Social Security Benefit and the corresponding Social Security Offset
Amount under paragraphs (i) or (ii) above, as applicable, (A) written evidence
of Participant’s Social Security benefits received or receivable by Participant;
(B) a written earnings history obtained from the Social Security Administration;
or (C) written evidence satisfactory to the Committee showing that such
Participant has never earned wages subject to the jurisdiction of the U.S.
Social Security Administration (e.g., a foreign Participant with no U.S. wages).
In the event a Participant fails to comply with the requirements of the
preceding sentence within 90 days following such Participant’s Payment
Commencement Date, the Participant’s Primary Social Security Benefit (for
purposes of calculating his Social Security Offset Amount under paragraphs
(i) or (ii) above, as applicable) shall be determined by the Committee, in good
faith compliance with Treasury Regulation Section 1.409A-3(i)(1)(ii)(A), using
an estimated wage history, applying a salary scale projected backwards from the
Participant’s Payment Commencement Date to the age of 18, and based on (I) for
the two years prior to the Participant’s Payment Commencement Date, an increase
of six percent (6%) per annum, and (II) for the period prior to such two year
period, the actual change in average wages from year to year as determined by
the Social Security Administration. Such estimated wage history shall be deemed
correct for all purposes of this Plan.



  (b)   A Participant’s “Qualified Plan Offset Amount” shall be the sum of the
Defined Benefit Plan Offset Amount and the 401(k) Plan Offset Amount determined
with respect to such Participant under the following provisions, as applicable:



  (i)   With respect to any Participant who was a Participant in any Defined
Benefit Plan and had a Termination prior to January 1, 2005, such Participant’s
“Defined Benefit Plan Offset Amount” shall be the employer-provided portion
(i.e., the portion attributable to employer contributions) of the amount of the
monthly annuity or lump sum payment to which such Participant would be entitled
under any Defined Benefit Plan if all previous distributions representing the
interests of the Participant thereunder and all other amounts the Participant
would be entitled to under such Plan were paid as Actuarially Equivalent
benefits in the Normal Benefit Form commencing on his Normal Benefit Date. The
“Defined Benefit Plan Offset Amount” shall be zero with respect to any
Participant who was not a participant in any Defined Benefit Plan or who had a
Termination on or after January 1, 2005.



  (ii)   With respect to any Participant, such Participant’s “401(k) Plan Offset
Amount” shall be the amount of the monthly annuity or lump sum payment to which
such Participant would be entitled if the balance (determined as of such
Participant’s Payment Commencement Date) in such Participant’s 401(k) Offset
Account (as defined herein below) were paid to such Participant as an
Actuarially Equivalent benefit in the Normal Benefit Form commencing on his
Normal Benefit Date. For purposes of this paragraph (ii), a Participant’s
“401(k) Offset Account” shall be a hypothetical account established and
maintained with respect to such Participant as follows: A Participant’s 401(k)
Offset Account shall be established as of December 31, 1995, and such 401(k)
Offset Account shall have an initial balance equal to the actual balance (if
any) as of December 31, 1995, in the account maintained under the 401(k) Plan
for employer contributions made with respect to such Participant (excluding any
employer contributions not currently includible in gross income by reason of
Code Section 402(e)(3)). Thereafter, (A) commencing with the 1996 calendar year
and ending with the calendar year in which such Participant incurs a Termination
(the “Termination Year”), the balance in such Participant’s 401(k) Offset
Account shall be increased as of the end of each such calendar year (or, in the
case of the Termination Year, as of such Participant’s Termination Date) by the
amount of such Participant’s Hypothetical Employer Contribution (as defined in
paragraph (iii) below) for such calendar year; and (B) commencing January 1,
1996, and ending on such Participant’s Payment Commencement Date, such
Participant’s 401(k) Offset Account shall also be increased as if the balance in
such account (as increased from time to time by the Hypothetical Employer
Contributions Described in Clause (A) above) were earning interest, compounded
annually, from January 1, 1996 until such Participant’s Payment Commencement
Date at an interest rate of 8% per annum.



  (iii)   As used in paragraph (ii) above, “Hypothetical Employer Contribution”
means, with respect to any Participant, (A) for any calendar year prior to such
Participant’s Termination Year, the maximum employer matching contribution that
would have been made for such calendar year with respect to such Participant
under the terms of the 401(k) Plan (disregarding the limits imposed by reason of
Code Section 401(m)) assuming such Participant’s before-tax deferral to the
401(k) Plan for such calendar year is equal to his Hypothetical Participant
Deferral (as defined in paragraph (iv) below) with respect to such calendar
year; and (B) for such Participant’s Termination Year, an amount equal to the
product obtained by multiplying (I) the Hypothetical Employer Contribution
determined with respect to such Participant for the immediately preceding
calendar year by (II) a fraction having a numerator equal to the number of days
in such Termination Year prior to and including such Participant’s Termination
Date and having a denominator equal to 365.



  (iv)   For purposes of paragraph (iii) above, the “Hypothetical Participant
Deferral” applicable to any Participant for any calendar year shall be the
amount determined under the following provisions, whichever is applicable:



  (A)   If, with respect to any calendar year, the 401(k) Plan administrative
committee does not take any action, either during or after the close of such
year, to reduce the level of Participant deferrals permitted to be made by any
401(k) Plan Participant for such year, then the Hypothetical Participant
Deferral with respect to any Participant for such calendar year shall be the
lesser of (I) the maximum amount such Participant would be permitted to
contribute to the 401(k) Plan for such year under Code Section 402(g) or
(II) the maximum amount the Participant would be permitted to contribute under
the terms of the 401(k) Plan.



  (B)   If, with respect to any calendar year, the 401(k) Plan administrative
committee takes action during and/or after such year to reduce the level of
Participant deferrals permitted to be made by any 401(k) Plan Participant for
such year, then the Hypothetical Participant Deferral with respect to any
Participant for such year shall be the lesser of (I) the maximum amount such
Participant would be permitted to contribute to the 401(k) Plan for such year
under Code Section 402(g) or (II) the product determined by multiplying such
Participant’s compensation for such year (as determined under the 401(k) Plan
for anti-discrimination testing purposes) by the maximum “actual deferral
percentage” for any highly compensated employee for such year (as determined
under Code Section 401(k)(3)(B) after giving effect to any corrections made
following the close of such year) applicable to “highly-compensated employees”
(as defined in Code Section 414(q)).



  (c)   A Participant’s “Nonqualified Plan Offset Amount” shall be the sum of
the Nonqualified Defined Benefit Plan Offset Amount and the Nonqualified Defined
Contribution Plan Offset Amount determined with respect to such Participant
under the following provisions as applicable:



  (i)   With respect to any Participant who was a Participant in any
Nonqualified Defined Benefit Plan (as defined in Section 2.24), such
Participant’s “Nonqualified Defined Benefit Plan Offset Amount” shall be the
actual amount, if any, of the monthly annuity or lump sum payment from any
Nonqualified Defined Benefit Plan which is payable to such Participant upon his
or her Termination if his benefits thereunder were paid as Actuarially
Equivalent benefits in the Normal Benefit Form commencing on his Normal Benefit
Date. The “Nonqualified Defined Benefit Plan Offset Amount” shall be zero with
respect to any Participant who was not a participant in any Nonqualified Defined
Benefit Plan.



  (ii)   With respect to any Participant who was a Participant in any
Nonqualified Defined Contribution Plan (as defined in Section 2.25), such
Participant’s “Nonqualified Defined Contribution Plan Offset Amount” shall be
the amount of the monthly annuity or lump sum payment, if any, to which such
Participant would be entitled if the balance (determined as of such
Participant’s Payment Commencement Date) in such Participant’s Nonqualified
Defined Contribution Plan Offset Account (as defined below) were paid to such
Participant as an Actuarially Equivalent benefit in the Normal Benefit Form
commencing on his Normal Benefit Date. For purposes of this paragraph (ii), a
Participant’s “Nonqualified Defined Contribution Plan Offset Account” shall be a
hypothetical account established and maintained with respect to such Participant
as follows: A Participant’s Nonqualified Defined Contribution Plan Offset
Account shall be established as of December 31, 1995 and shall have an initial
balance equal to the actual balance (if any) as of December 31, 1995 in the
account maintained under all Nonqualified Defined Contribution Plans for any
nondiscretionary employer (i.e., nonelective) contributions made with respect to
such Participant (including, but not limited to, any nondiscretionary additional
payment required to be provided by the employer under the terms of such plan to
enable the Participant to satisfy his tax liability). Thereafter (A) commencing
with the 1996 calendar year and ending with the Termination Year, the balance in
such Participant’s Nonqualified Defined Contribution Plan Offset Account shall
be increased as of the end of each such calendar year (or, in the case of the
Termination Year, as of such Participant’s Termination Date) by the maximum
amount of nondiscretionary employer contributions that could have been made for
such calendar year with respect to such Participant under the terms of the
applicable Nonqualified Defined Contribution Plan; and (B) commencing January 1,
1996, and ending on such Participant’s Payment Commencement Date, such
Participant’s Nonqualified Defined Contribution Plan Offset Account shall also
be increased as if the balance in such account (as increased from time to time
by clause (A) above) were earning interest, compounded annually, from January 1,
1996 until such Participant’s Payment Commencement Date at an interest rate of
8% per annum.



  (d)   A Participant’s “Employment Agreement Offset Amount” shall mean the
actual amount of the monthly annuity or lump sum payment, if any, which is
payable to Participant upon his or her Termination or which Participant would be
entitled to receive from retirement benefits including, but not limited to, life
insurance arrangements and any other amounts paid after Participant’s
Termination and not otherwise described in paragraphs (a) through (c) above
pursuant to the Participant’s individual employment agreement with the Sponsor
or an Affiliated Company if the benefits thereunder were paid as Actuarially
Equivalent benefits in the Normal Benefit Form commencing on his Normal Benefit
Date; provided, that such benefits are not under the effective control of the
Participant or subject to the discretion of the Sponsor or an Affiliate Company,
in accordance with Treasury Regulation Section 1.409A-3(i)(1)(ii)(A). The
“Employment Agreement Offset Amount” shall be zero with respect to any
Participant who, pursuant to his individual employment agreement, is not
entitled to post-employment retirement benefits in addition to those specified
in paragraphs (a) through (c) above.

4.07 Special Rules for Early Retirement. In the case of any Participant who has
an Early Retirement and whose Supplemental Benefit commences prior to his Normal
Benefit Date, such Participant’s Monthly Annuity Amount shall be determined as
provided in Section 4.04 hereof, and then shall be reduced to reflect the
commencement of benefits on a date earlier than the Normal Benefit Date by 0.5%
for each full month by which such commencement date precedes the first day of
the month next following the attainment of age 62. If Participant has a
Termination by reason of Early Retirement and is a Specified Employee on the
Termination Date, such Supplemental Benefit shall be paid in the manner provided
in Section 6.12(c) herein.

4.08 Termination of Plan Participation. In the event that the Committee
determines that a Participant’s employment performance is no longer at a level
which merits continued participation in the Plan, the Committee may terminate
such Participant’s participation in the Plan (without necessarily terminating
such Participant’s employment) as of the date specified by the Committee (the
“Participation Severance Date”). Accordingly, notwithstanding any other
provision of this Plan, the Supplemental Benefit payable to any Participant
whose Plan participation is terminated pursuant to this Section 4.08 shall be
calculated by taking into account, in determining the amount of such
Participant’s Target Monthly Benefit and whether such Participant has met the
vesting requirement of Section 4.01 hereof, only the Service Years and
Compensation earned by such Participant as of his Participation Severance Date.
Such Supplemental Benefit shall be paid to the Participant pursuant to the
provisions of Section 4.03 herein.

4.09 Disability. In the event that a Participant incurs a Termination as a
result of such Participant’s Disability, the Supplemental Benefit payable to
such Participant under this Plan shall be determined with regard to the vesting
requirement of Section 4.01 hereof assuming Service Years continue to accrue
until the earliest of (a) age 62, (b) return to Full-Time Employment or (c) the
death of the Participant. For the avoidance of confusion, the Supplemental
Benefit payable in the event of a Participant’s Termination due to Disability
under this Section 4.09 shall be treated as a payment upon a service provider’s
disability pursuant to Treasury Regulation Section 1.409A-3(a)(2), and shall be
paid without regard to Section 6.12(c) hereof.

4.10 Change in Control. Notwithstanding any other provision of this Plan, upon a
Change in Control, all Participants in the Plan shall be fully vested in their
Supplemental Benefits. All Participants shall be entitled to the Supplemental
Benefit, reflecting actual Service Years, they would otherwise receive pursuant
to this Article IV hereof, which shall be payable upon a Participant’s
Termination in accordance with Section 4.03 herein. Upon and following a Change
in Control, no Participant shall be removed from the Plan, nor shall his benefit
be terminated, modified, reduced or eliminated without his express written
consent.

4.11 Termination for Cause. Notwithstanding any other provision of this Plan
except Section 4.10, a Participant who incurs a Termination for Cause prior to a
Change in Control shall not be entitled to a Supplemental Benefit, regardless of
Service Years, under this Plan.

ARTICLE V.

DEATH OF A PARTICIPANT

5.01 Termination by Reason of Death. In the event that a Participant incurs a
Termination by reason of his death, (a) such Participant (or any representative
of the Participant) shall not be entitled to receive a Supplemental Benefit
under the Plan and (b) if the Participant’s Spouse is living on the date of the
Participant’s death, such Spouse shall be entitled to receive a special benefit
(a “Death Benefit”) at the times and in the amounts set forth in this Article V.
If the Participant’s Spouse is not alive on the date of the Participant’s death,
but the Participant has remarried and the Participant’s subsequent spouse is
alive on the date of his death, then such subsequent spouse shall be entitled to
receive a Death Benefit. Such Spouse or subsequent spouse shall be referred to
herein as the “Surviving Spouse”. No Death Benefit shall be paid in respect of
any Participant in any other circumstance.

5.02 Form and Payment of Death Benefit. A Surviving Spouse who is entitled to
receive a Death Benefit pursuant to Section 5.01 hereof shall receive such Death
Benefit in the form of a Single Life Annuity which provides a level monthly
payment equal to the Monthly Death Benefit Amount specified in Section 5.03
hereof. Except as otherwise provided herein below, payment of a Surviving
Spouse’s Death Benefit shall commence on the first day of the month next
following the month in which the Participant’s death occurs (such day, the
“Death Benefit Commencement Date”). For the avoidance of confusion, the Death
Benefit payable in the event of a Participant’s Termination due to death shall
be treated as a payment upon a service provider’s death pursuant to Treasury
Regulation Section 1.409A-3(a)(3), and shall be paid without regard to
Section 6.12(c) hereof.

5.03 Monthly Death Benefit Amount. The “Monthly Death Benefit Amount” applicable
to any Surviving Spouse shall be an amount equal to the Monthly Annuity Amount
of the Supplemental Benefit that would have been payable to the deceased
Participant under Article IV hereof if such Participant had incurred a
Retirement on the day prior to his death, provided, however, that the
determination of such Monthly Annuity Amount shall take into account the
following assumptions and special rules:



  (a)   Such Monthly Annuity Amount shall be determined assuming the Participant
would have received his Supplemental Benefit in the Normal Benefit Form,
modified, if applicable, by the provisions of Section 4.07 hereof.



  (b)   Such Monthly Annuity Amount shall be determined as if the Participant
was 100% vested in the Supplemental Benefit.



  (c)   The Payment Commencement Date used in determining such Monthly Annuity
Amount shall be deemed to be the Surviving Spouse’s Death Benefit Commencement
Date (disregarding any provision in Article IV to the contrary), and if the
deceased Participant’s death occurred prior to his Normal Benefit Date, the
provisions of Section 4.07 hereof shall be applied in determining the deceased
Participant’s Monthly Annuity Amount after first determining the amount of the
Defined Benefit Plan Offset Amount pursuant to subsection (b) above.

ARTICLE VI.

MISCELLANEOUS PROVISIONS

6.01 Payments During Incapacity. In the event a Participant (or Surviving
Spouse) is under mental or physical incapacity at the time of any payment to be
made to such Participant (or Surviving Spouse) pursuant to this Plan, any such
payment may be made to the conservator or other legally appointed personal
representative having authority over and responsibility for the person or estate
of such Participant (or Surviving Spouse), as the case may be, and for purposes
of such payment references in this Plan to the Participant (or Surviving Spouse)
shall mean and refer to such conservator or other personal representative,
whichever is applicable. In the absence of any lawfully appointed conservator or
other personal representative of the person or estate of the Participant (or
Surviving Spouse) any such payment may be made to any person or institution that
has apparent responsibility for the person and/or estate of the Participant (or
Surviving Spouse) as determined by the Committee. Any payment made in accordance
with the provisions of Section 6.01 to a person or institution other than the
Participant (or Surviving Spouse) shall be deemed for all purposes of this Plan
as the equivalent of a payment to such Participant (or Surviving Spouse), and
the Sponsor shall have no further obligation or responsibility with respect to
such payment.

6.02 Prohibition Against Assignment. Except as otherwise expressly provided in
Section 6.01 hereof, or except as may be required under ERISA pursuant to a
qualified domestic relations order, the rights, interests and benefits of a
Participant under this Plan (a) may not be sold, assigned, transferred, pledged,
hypothecated, gifted, bequeathed or otherwise disposed of to any other party by
such Participant or any Surviving Spouse, executor, administrator, heir,
distributee or other person claiming under such Participant and (b) shall not be
subject to execution, attachment or similar process. Any attempted sale,
assignment, transfer, pledge, hypothecation, gift, bequest or other disposition
of such rights, interests or benefits contrary to the foregoing provisions of
this Section 6.02 shall be null and void and without effect.

6.03 Binding Effect. The provisions of this Plan shall be binding upon the
Sponsor, the Participants, all Affiliated Companies employing any Participants,
and any successor-in-interest to the Sponsor.

6.04 No Transfer of Interest. Benefits under this Plan shall be payable solely
from the general assets of the Sponsor (and, with respect to any Participant who
is an employee of an Affiliated Company, also from the general assets of such
Affiliated Company), and no person shall be entitled to look to any other source
for payment of such benefits. The Sponsor (and, if applicable, any Affiliated
Company) shall have and possess all title to, and beneficial interest in, any
and all funds or reserves maintained or held by the Sponsor (or such Affiliated
Company) on account of any obligation to pay benefits as required under this
Plan, whether or not earmarked as a fund or reserve for such purpose; any such
funds, other property or reserves shall be subject to the claims of the
creditors of the Sponsor (or such Affiliated Company), and the provisions of
this Plan are not intended to create, and shall not be interpreted as vesting,
in any Participant, Surviving Spouse or other person, any right to or beneficial
interest in any such funds, other property or reserves. Nothing in this
Section 6.04 shall be construed or interpreted as prohibiting or restricting the
establishment of a grantor trust within the meaning of Code Section 671 which is
unfunded for purposes of Sections 201(2), 301(a)(3), 401(a)(l) and 4021(b)(6) of
ERISA, from which benefits under this Plan may be payable.

6.05 Amendment or Termination of the Plan. The Board of Directors may amend this
Plan from time to time in any respect that it deems appropriate or desirable,
and the Board may terminate this Plan at any time; provided, however, that any
such amendment or termination may not, without the written consent of a
Participant, eliminate or reduce the Supplemental Benefit that has accrued with
respect to such Participant as of the effective date of such amendment or
termination, and, provided further, that one of the following is true: (i) the
amendment or termination does not cause an acceleration or impermissible delay
in payment of benefits under Code Section 409A, (ii) the acceleration or delay
is covered by an exception to the prohibition on accelerations or delays under
Code Section 409A, or (iii) the Company and the Participant acknowledge in
writing that the amendment or termination accelerates or delays the payment of
benefits and is likely to result in Code Section 409A penalties. For purposes of
this Section 6.05, the Supplemental Benefit that has accrued with respect to any
Participant as of the date of any amendment of termination of the Plan shall be
deemed to be the Supplemental Benefit to which such Participant would be
entitled pursuant to Article IV hereof if such Participant incurred Retirement
immediately prior to such Plan amendment or Plan termination.

6.06 No Right to Employment. This Plan is voluntary on the part of the Sponsor
and its Affiliated Companies, and the Plan shall not be deemed to constitute an
employment contract between any Participant and the Sponsor or any Affiliated
Company, nor shall the adoption or existence of the Plan or any provision
contained in the Plan be deemed to be a required condition of the employment of
any Participant. Nothing contained in this Plan shall be deemed to give any
Participant the right to continued employment with the Sponsor or any Affiliated
Company, and the Sponsor and its Affiliated Companies may terminate any
Participant at any time, in which case the Participant’s rights arising under
this Plan shall be only those expressly provided under the terms of this Plan.

6.07 Notices. All notices, requests or other communications (hereinafter
collectively referred to as “Notices”) required or permitted to be given
hereunder or which are given with respect to this Plan shall be in writing and
may be personally delivered, or may be deposited in the United States mail,
postage prepaid and addressed as follows:

     
To the Sponsor, any Affiliated
Company or the Committee at:
  Health Net, Inc.
Attention: Senior Vice President, General
 
  Counsel and Secretary
 
  21650 Oxnard Street
 
  Woodland Hills, California 91367
To a Participant at:
  The Participant’s residential mailing
address as reflected in the Sponsor’s or
Affiliated Company’s employment records.

A Notice which is delivered personally shall be deemed given as of the date of
personal delivery, and a Notice mailed as provided herein shall be deemed given
on the second business day following the date so mailed. Any Participant may
change his address for purposes of Notices hereunder pursuant to a Notice to the
Committee, given as provided herein, advising the Committee of such change. The
Sponsor, any Affiliated Company and/or the Committee may at any time change its
address for purposes of Notices hereunder.

6.08 Governing Law. This Plan shall be governed by, interpreted under and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware,
except to the extent governed by the laws of the United States.

6.09 Titles and Headings; Gender of Terms. Article and Section headings herein
are for reference purposes only and shall not be deemed to be part of the
substance of this Plan or in any way to enlarge or limit the meaning or
interpretation of any provision in this Plan. Use in this Plan of the masculine,
feminine or neuter gender shall be deemed to include each of the omitted genders
wherever the context so requires.

6.10 Severability. In the event that any provision of this Plan is found to be
invalid or otherwise unenforceable by a court or other tribunal of competent
jurisdiction, such invalidity or unenforceability shall not be construed as
rendering any other provision contained herein invalid or unenforceable, and all
such other provisions shall be given full force and effect to the same extent as
though the invalid and unenforceable provision was not contained herein.

6.11 Tax Effect of Plan. Neither the Sponsor nor any Affiliated Company warrants
any tax benefit nor any financial benefit under this Plan. Without limiting the
foregoing, the Sponsor and each Affiliated Company and their directors,
officers, employees and agents shall be held harmless by the Participant from,
and shall not be subject to any liability on account of, any Federal or State
tax consequences or any consequences under ERISA of any determination as to the
amount of Plan benefits to be paid, the method by which Plan benefits are paid,
the persons to whom Plan benefits are paid, or the commencement or termination
of the payment of Plan benefits.

6.12 Code Section 409A.



  (a)   Compliance with Code Section 409A. Certain payments payable to
Participants under this Plan are intended to comply with the requirements of
Code Section 409A. To the extent the payments under this Plan are subject to
Code Section 409A, this Plan shall be interpreted, construed and administered in
a manner that satisfies the requirements of Code Sections 409A(a)(2), (3) and
(4) and the Treasury Regulations and Internal Revenue Service guidance
thereunder. All benefits payable under the Plan that became vested or payable
prior to January 1, 2005 are “grandfathered” for purposes of Section 409A,
pursuant to Internal Revenue Service Notice 2005-1, and shall be governed by the
terms of the prior restatement of the Plan.



  (b)   Amendment of Plan to Comply with Code Section 409A. If the Board
determines that any payments payable under this Plan intended to comply with
Code Sections 409A(a)(2), (3) and (4) do not comply with Code Section 409A, the
Board may amend this Plan, or take such other actions it deems reasonably
necessary or appropriate, to comply with the requirements of Code Section 409A,
and the Treasury Regulations and Internal Revenue Service guidance thereunder;
provided, however, that such amendment or action may not, without the written
consent of a Participant, eliminate or reduce the Supplemental Benefit that has
accrued with respect to such Participant as of the effective date of such
amendment or action. If any provision of the Plan would cause such payments to
fail to so comply, such provision shall not be effective and shall be null and
void with respect to such payments, and such provision shall otherwise remain in
full force and effect.



  (c)   Delayed Distribution under Code Section 409A. If a Participant is a
Specified Employee on the date of his or her Separation from Service, the
payments under the Plan that are subject to Code Section 409A and payable upon a
Participant’s Separation from Service shall be delayed in order to comply with
Code Section 409A(a)(2)(B)(i), and such payments shall be paid or distributed to
the Participant during the five-day period commencing on the earlier of: (i) the
expiration of the six-month period measured from the date of the Participant’s
Separation from Service, or (ii) the date of the Participant’s death. Upon the
expiration of the applicable six-month period under Code
Section 409A(a)(2)(B)(i), all payments deferred pursuant to this subsection
(c) shall be paid to Participant (or, in the event of a Participant’s death, to
the Participant’s representative or Surviving Spouse, as provided in Section
5.01) in a lump sum payment. Any remaining payments due under the Plan shall be
paid as otherwise provided in the Plan.



  (d)   Change in Time or Form of Payment under Section 409A Transition Relief.



  (i)   As provided in Internal Revenue Service Notice 2007-86, notwithstanding
any other provision of this Plan:



  (A)   With respect to an election or amendment to change a time or form of
payment under this Plan made on or after January 1, 2008 and on or before
December 31, 2008, the election or amendment shall apply only with respect to
payments that would not otherwise be payable in 2008, and shall not cause
payments to be made in 2008 that would not otherwise be payable in 2008;



  (B)   With respect to an election or amendment to change a time or form of
payment under this Plan made on or after January 1, 2007 and on or before
December 31, 2007, the election or amendment shall apply only with respect to
payments that would not otherwise be payable in 2007, and shall not cause
payments to be made in 2007 that would not otherwise be payable in 2007; and



  (C)   With respect to an election or amendment to change a time or form of
payment under this Plan made on or after January 1, 2006 and on or before
December 31, 2006, the election or amendment shall apply only with respect to
payments that would not otherwise be payable in 2006, and shall not cause
payments to be made in 2006 that would not otherwise be payable in 2006.



  (ii)   As provided in Internal Revenue Service Notice 2005-1, A-19(c),
notwithstanding any other provision of this Plan, with respect to plan years
ending on or prior to December 31, 2005, a Participant may elect to change the
time or form of a payment under this Plan only if such election is made on or
before December 31, 2005, and such election applies only with respect to amounts
deferred prior to such election.

3